Citation Nr: 1002915	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reentry into a Chapter 31 vocational 
rehabilitation program. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) vocational 
rehabilitation counselor.  

The Veteran testified before the Board sitting at the RO in 
November 2009.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Army retiring after twenty 
years service as a Sergeant First Class.  The Veteran injured 
his left knee in 1984, received physical therapy for left 
knee instability in 1987, and underwent arthroscopic surgery 
of the left knee to repair tears of the anterior cruciate 
ligament, a partial menisectomy, and debridement in 1990.  In 
November 1994, the RO granted entitlement to vocational 
rehabilitation under Title 38, Chapter 31, of the United 
States Code as a result of a moderate disability of the left 
knee.  In April 1995, the RO granted service connection and a 
20 percent rating for moderate left knee instability.   

For purposes of Chapter 31 benefits, a veteran shall be 
declared rehabilitated when he has overcome the employment 
handicap to the maximum extent feasible 38 U.S.C.A. § 3101 
(West 2002); 38 C.F.R. § 21.283 (a) (2009).  

In July 1997, a VA counseling psychologist noted that the 
Veteran graduated from a vocational rehabilitation program by 
earning an associate of applied science degree in health 
information technology.  The academic program included 
courses in oral and written communications, mathematical 
skills, information technology, and basic medical science and 
terminology.  The Veteran's resume, prepared at graduation, 
also showed that the Veteran had 10 years of experience in 
office and personnel management and training.  The Veteran 
worked at a medical facility as an intern and was hired as a 
full time employee upon graduation.  The counselor noted that 
the employment was directly related to his training and was 
consistent with his interests and aptitude.  The counselor 
also noted that the employment did not aggravate his service 
connected disability.  The counselor determined that the 
Veteran was rehabilitated.  The Veteran did not express 
disagreement.  In a May 2008 RO hearing, the Veteran stated 
that he worked for eleven years as a medical records 
supervisor. 

The basic period of eligibility for a program of 
rehabilitation services is twelve years following the day of 
discharge from the last period of active service.  The basic 
period may be extended for a veteran who was previously 
rehabilitated to the point of employability if the service-
connected disabilities have worsened to the extent that he is 
unable to perform the duties of the occupation for which he 
was trained; or, the occupation is not suitable in view of 
the veteran's current employment handicap and capabilities, 
including objective evidence that the capabilities are 
significantly different from those previously found; or, the 
occupational requirements changed and additional services are 
needed for the veteran to continue in an occupation for which 
he was trained or a related field.  38 C.F.R. § 21.44(b) 
(2009).  

A veteran who has been found rehabilitated under provisions 
of 38 C.F.R. § 21.283 may be provided an additional period of 
training or services only if the following conditions are 
met: (1) the veteran has a compensable service-connected 
disability and either; (2) current facts, including any 
relevant medical findings, establish that the veteran's 
service- connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him or her from performing 
the duties of the occupation for which the veteran previously 
was found rehabilitated; or (3) the occupation for which the 
veteran previously was found rehabilitated under Chapter 31 
is found to be unsuitable on the basis of the veteran's 
specific employment handicap and capabilities.  38 C.F.R. § 
21.284 (2009).  

In this case, VA and private medical records showed that the 
Veteran's left knee disability remains service connected and 
that it has become more severely disabling.  Effective 
January 2003, the Veteran was granted service connection for 
left knee arthritis, increasing the total combined knee 
rating to 30 percent.  Effective in May 2006, the Veteran's 
left knee instability and arthritis combined rating was 
increased to 50 percent.  The increased ratings were based on 
the results of several VA examinations and private treatment 
records.  However, in March 2009, the Veteran underwent a 
total left knee arthroplasty.  The RO granted a 100 percent 
schedular disability rating for one year ending in May 2010.  
At that time, an examination is necessary to determine the 
residual level of disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2009).  

In October 2007, the Veteran submitted a copy of his current 
job description as a medical records supervisor for a multi-
site private medical practice.  The job requires the 
accomplishment of twelve essential functions.  Ten functions 
require administrative or management skills.  However, the 
employee is also required to assist in filing and maintaining 
patient records and to travel to other clinic sites.  
Physical demands include sitting, standing, bending, walking, 
reaching, stooping, and lifting, carrying, or pushing up to 
20 pounds.  However, the employer also noted that reasonable 
accommodations may be made to enable employees with 
disabilities to perform the essential functions.  In hearings 
at the RO in August 2007 and before the Board in November 
2009, the Veteran stated that he was no longer able to kneel, 
stoop, bend or lift heavy record boxes.  On occasion, he was 
required as a leader to perform physical tasks in place of 
absent employees.  He also traveled by automobile up to 250 
miles per week to other clinics.  He frequently ended the day 
in pain and was unable to engage in activates after work.  It 
is not clear whether the Veteran's description of his 
impairment was prior to or after the total knee replacement.  
The Veteran did state that he was unable to kneel except on a 
padded surface but had not consulted with his attending 
physician on his post-convalescence employment limitations.  
It is not clear whether the Veteran has returned to work for 
his employer following the surgery.  However, the Veteran did 
state that he was afforded accommodations by his employer 
that might not be offered elsewhere.    

The Veteran submitted an electronic memorandum from the U.S. 
Office of Personnel Management dated in March 2008 that 
informed him that he was found qualified for a position as a 
claims assistant at a VA Medical Center in his geographic 
area.  The memorandum did not offer him a specific job.  

The Board concludes that additional development is necessary 
to decide the claim.  

The Veteran's current level of knee disability has not been 
determined as he remains in a period of 100 percent 
disability.  A VA examination is necessary to determine the 
post-surgical level of disability including a specific 
assessment of his capacity to perform the various physical 
activities.  

A request to the Veteran's current or most recent employer is 
necessary to determine if the Veteran is/was performing his 
duties in a manner satisfactory to the employer and if 
accommodations are available for supervisors with experience 
such that the physical tasks are reduced or eliminated.  

Further, a review of the Veteran's vocational skills by a VA 
counselor is necessary to determine if other positions within 
the occupation of health information management are available 
in his geographic area and are appropriate applications of 
the Veteran's heath information technology or general 
management skills but do not require physical demands that 
exceed his current capacity. .    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination of his left knee prosthesis.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the Veteran's residual conditions 
following a left knee arthroplasty 
including his capacity to stand, walk, 
bend, stoop, and lift, carry or push up 
to 20 pounds with or without the use of 
assistive devices or appropriate 
medication. 

2.  Request from the Veteran's current or 
most recent employer an assessment of the 
Veteran's job performance including 
whether he is able to perform the 
physical demands of the position with and 
without acceptable accommodations for his 
left knee disability. 

3.  Provide the claims file to a VA 
vocational rehabilitation specialist.  
Request that the specialist review the 
claims file and note the review in a 
report.  Request that the specialist 
assess the Veteran's health information 
technology and general management skills 
together with current facts, including 
any relevant medical findings, to 
determine the extent (if any) to which 
the effects of the service-connected left 
knee disability preclude the Veteran from 
performing the duties of any available 
occupation in the field of health 
information technology.  The specialist 
should provide examples, if any, of 
positions that are available in the 
Veteran's occupation that do not require 
lifting, stooping, kneeling, or carrying 
heavy objects.  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to assist the Veteran with 
the development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

